TACOMBE, Circuit Judge.
The defendant is found guilty of disobedience of the court’s orders, and is fined $25 for his contempt; the same payable to the United States. This small amount is imposed because he frankly admitted his offense, and upon the understanding that he will not be guilty of any future acts of disobedience. Should he offend again, the consideration which has been shown him upon this motion will be an element to be considered in fixing the amount of his punishment for such new offense.